OPINION — AG — ** SALARIES — COURT REPORTER — FIRST DEPUTY ** INSOFAR AS THE PROVISIONS OF 19 Ohio St. 179.1 [19-179.1] ARE CONCERNED, THE SALARY OF A STENOGRAPHER OR COURT REPORTER FOR THE COUNTY JUDGE OF ANY COUNTY IN THE STATE MAY BE FIXED, BY AGREEMENT BETWEEN SUCH COUNTY JUDGE AND THE BOARD OF COUNTY COMMISSIONERS OF SUCH COUNTY, AT ANY AMOUNT WHICH DOES `NOT' EXCEED EIGHTY(80%) PERCENT OF THE SALARY PROVIDED FOR IN SAID ACT. CITE: 19 Ohio St. 179.1 [19-179.1], 19 Ohio St. 179.4 [19-179.4], 19 Ohio St. 179.7 [19-179.7] (JAMES C. HARKIN)